 GIn the Matter of MID-STATE FROZEN EGG CORPORATIONandBAKERY,LAUNDRY, DAIRY EMPLOYEES AND SALES DRIVERS' LOCAL UNION 188,INTERNATIONALBROTHERHOODOF TEAMSTERS, A. F. of L.Case No. 9-R-12J9.-Decided November 15,1943Mr. F. 1V.Patrick,of Indianapolis,Ind., for theCompany.Mr. LynnG. Miles,of Indianapolis,Ind., for the Teamsters.Mr.Robert Clark,of Indianapolis,Ind., for the C. I. O.Mr. LouisCokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Bakery, Laundry, Dairy Employeesand Sales Drivers' Local Union 188, International Brotherhood ofTeamsters, A. F. of L., herein called the Teamsters, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Mid-State Frozen Egg Corporation, Indianapolis,Indiana, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeJohn W. Coddaire, Jr., Trial Examiner. Said hearing was held atIndianapolis, Indiana, on October 29, 1943.At the commencementof the hearing the Trial Examiner granted a motion of UnitedCannery, Agricultural, Packing & Allied Workers of America, C. 1. 0.,herein called the C. 1. 0., to intervene.The Company, the Teamsters,and the C. I. O. appeared at and participated in the hearing and allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicialerror andare hereby affirmed.All parties were af-forded opportunity to file briefs with the Board.53 N. L R.B., No. 112.639 640DECISIONS OFNATIONAL LABOR RELATIONS BOARDUponthe entire record in the case,the Boardmakes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYMid-State Frozen Egg Corporation is an Illinois corporation withits principal office at Indianapolis, Indiana, where it is engaged inprocessing eggs.During 1942 the Company purchased materials'valued in excess of $100,000, over 20 percent of which was shippedto it from points outside the State of Indiana.During the sameperiod the Company sold products valued in excess of $100,000, over50 percent'of which was shipped to points outside the State of Indiana.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONSINVOLVEDBakery, Laundry, Dairy Employeesand SalesDrivers' Local Union188, International Brotherhood of Teamsters, is a labor organizationaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.United Cannery, Agricultural, Packing & Allied Workers of Amer-ica is alabor organization affiliated with the Congress of IndustrialOrganizations, admitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 31, 1943, the Teamsters requested the Company to rec-ognize it as the exclusive collective bargaining representative of theCompany's employees.The Company refused this request.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Teamsters represents asubstantial number of employees in the unit hereinafter found to beappropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all production and maintenance employees of the Company, ex-IThe Field Examiner reported that the Teamsters submitted 73 application-for-mem-bership cards bearing apparently genuine signatures of persons whose names appear onthe September 25, 1943, pay roll of the Company. There are 152 employees in the appro-priate unit.The Field Examiner also reported that the C. I. 0. presented 20 cardsbearing apparently genuine signatures of persons whose names appear on the September25, 1943, pay roll. MID-STATE FROZEN EGG CORPORATION641eluding clerical employees and all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changesin the status of employees, or effectively recommend such action, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Mid-State FrozenEgg Corporation, Indianapolis, Indiana, an election by secret ballotshall be conducted as early as possible,-but not later than thirty (30)days from the date of this Direction, under the direction and super-vision of the Regional Director for the Ninth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Sections 10 and 11, of said Rules and Regulations, amongthe employees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and who havenot been rehired or reinstated prior to the date of the election, todetermine whether they desire to be represented by Bakery, Laundry,Dairy Employees and Sales Drivers' Local Union 188, InternationalBrotherhood of Teamsters, affiliated with the American Federationof Labor, or by United Cannery, Agricultural, Packing & Allied Work-ers of America, -affiliated with the Congress of Industrial Organiza-tions, for the purposes of collective bargaining, or by neither.